—In a matrimonial action in which the parties were divorced by judgment entered February 20, 1998, the plaintiff appeals from an order of the Supreme Court, Westchester County (Shapiro, J.), entered July 8, 1999, which, inter alia, denied her motion to determine the defendant’s child support obligation in accordance with the Child Support Standards Act, to direct that support payments be made through the Support Collection Unit, and for an award of an attorney’s fee, and granted the defendant’s cross motion for an award of *453an attorney’s fee to the extent of awarding an attorney’s fee in the sum of $1,500.
Ordered that the order is modified by (1) deleting the provision thereof denying that branch of the motion which was to determine the defendant’s child support obligation in accordance with the Child Support Standards Act, and substituting therefor a provision granting that branch of the motion, and (2) deleting the provision thereof granting the cross motion and substituting therefor a provision denying the cross motion; as so modified, the order is affirmed, without costs or disbursements, and the matter is remitted to the Supreme Court, Westchester County, for a hearing and a new determination in accordance herewith.
The stipulation of settlement entered into by the parties and the judgment of divorce incorporating the stipulation failed to specify the amount of basic child support pursuant to the Child Support Standards Act. Thus, the matter must be remitted to the Supreme Court to determine the proper amount of child support payments in accordance with the Child Support Standards Act (see, Matter of Phillips v Phillips, 245 AD2d 457; Appel v Appel, 241 AD2d 470).
The parties’ remaining contentions are without merit. Krausman, J. P., Goldstein, Feuerstein and Smith, JJ., concur.